DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 7/6/2022 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US Re. 24,444).
Regarding claim 1, Evans discloses a waterproof paper bag comprised of paper (col. 2, ll. 34-35) having: a bottom, a front, a back, a first side, and a second side with an open top (see Figs. 1-3); and the paper having a waterproof coating on an inside surface of the bottom, the front, the first side, and the second side of the paper bag (col. 2, ll. 34-35).  
Regarding claim 4, Evans does not expressly disclose the waterproof coating being sprayed onto the paper before the paper bag is formed, however this is a product-by-process limitation and is treated as such in accordance with MPEP 2113. Because the Evans bag could have been made by spraying the paper with the waterproof coating before the bag was formed, the scope of the claims is met.
Regarding claim 6, Evans further discloses the waterproof coating is comprised of wax (col. 2, ll. 34-35).
Regarding claim 8, Evans does not expressly disclose the waterproof coating being sprayed onto the paper before the paper bag is formed, however this is a product-by-process limitation and is treated as such in accordance with MPEP 2113. Because the Evans bag could have been made by spraying the paper with the waterproof coating before the bag was formed, the scope of the claims is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Re. 24,444) as applied to claim 1 above, and further in view of Ogita et al. (US 2010/0062269, hereinafter ‘Ogita’).
Regarding claim 2, Evans discloses all limitations of the claim(s) as detailed above except does not expressly disclose the waterproof coating comprising a biodegradable resin.
However, Ogita teaches manufacturing a paper packaging material with a waterproof coating that comprises a biodegradable resin (para 0039, 0046) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag taught by Evans with the biodegradable materials taught by Ogita, in order to allow the material to be biodegradable after use as taught by Ogita (para 0012).
Regarding claim 5, Evans as modified above does not expressly disclose the waterproof coating being sprayed onto the paper before the paper bag is formed, however this is a product-by-process limitation and is treated as such in accordance with MPEP 2113. Because the Evans bag could have been made by spraying the paper with the waterproof coating before the bag was formed, the scope of the claims is met.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Re. 24,444) in view of Ogita et al. (US 2010/0062269, hereinafter ‘Ogita’) as applied to claim 2 above, and further in view of Gordon (US 3934587).
Regarding claim 3, Evans as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular biodegradable resin as claimed.
However, Gordon teaches using cellulose as a water-repellent material in a coating on paper material (col. 9, ll. 36) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cellulose as the waterproof coating as taught by Gordon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Re. 24,444) as applied to claim 6 above, and further in view of Bryce (US 2367563).
Regarding claim 7, Evans as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the waterproof coating being paraffin wax as claimed.
	However, Bryce teaches using paraffin wax as a waterproofing material for paper packaging (col. 3, ll. 21) as claimed.		

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use paraffin wax as the waterproof coating as taught by Bryce, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 9, Evans as modified above does not expressly disclose the waterproof coating being sprayed onto the paper before the paper bag is formed, however this is a product-by-process limitation and is treated as such in accordance with MPEP 2113. Because the Evans bag could have been made by spraying the paper with the waterproof coating before the bag was formed, the scope of the claims is met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 28, 2022